DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  6/15/2022 has been entered.

Allowable Subject Matter

Claims 1-9, 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claim 19 the closest prior art of record fails to teach or reasonably suggest the limitations, “A plasma generating apparatus comprising: a gas supply path is configured to generate a vortex of the plasma generating gas in the plasma generation space and the one or more magnetic force generators are arranged such that the magnetic force is generated in a direction opposite to a rotational direction of the vortex of the plasma generating gas, wherein the anode assembly further includes a guide member surrounding the anode, and wherein the guide member is made of a plastic material and the one or more magnetic force generators are provided inside the guide member”. Hence, claim 1 and depending claims 2 to 9 are allowed.

Referring to the claim 19 the closest prior art of record fails to teach or reasonably suggest the limitations, “A gas treating apparatus comprising: a plasma generating apparatus comprising: wherein the gas supply path is configured to generate a vortex of the plasma generating gas in the plasma generation space and the one or more magnetic force generators are arranged such that the magnetic force is generated in a direction opposite to a rotational direction of the vortex of the plasma generating gas, the processed gas containing a nitrogen oxide; and a nitrogen oxide reduction apparatus connected to the reaction chamber, wherein the nitrogen oxide reduction apparatus includes a cooling unit configured  to cool the processed gas to a temperature lower than a nitrogen oxide generation temperature.” Hence, claim 19 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1-9, 11-19 are allowed

Claim 10 has been cancelled by applicant

Prior art:  Patent CN 10224406 by kato as described in NPL submitted by applicant does not teach the magnetic members as recited in the claim 1. Hence the prior art does not teach the plasma generation unit with a magnetic member. Also, prior art listed in USPTO 892 form does not teach the structure of the present invention. Hence, it is non obvious subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/1/2022